     Case 2:18-cv-09248-MWF-AFM Document 1 Filed 10/29/18 Page 1 of 9 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     Michael J. Manning, Esq. (State Bar No. 286879)
 2   Craig G. Côté, Esq. (State Bar No. 132885)
 3   MANNING LAW, APC
     4667 MacArthur Blvd., Suite 150
 4   Newport Beach, CA 92660
 5   Office: (949) 200-8755
     ADAPracticeGroup@manninglawoffice.com
 6

 7
     Attorneys for Plaintiff: CARMEN JOHN PERRI
 8

 9
                             UNITED STATES DISTRICT COURT
10
                CENTRAL DISTRICT OF CALIFORNIA- WESTERN DIVISION
11

12
                                              Case No.
13   CARMEN JOHN PERRI, an
                                              Complaint For Damages And
14   individual,                              Injunctive Relief For:
15
                       Plaintiff,              1. VIOLATIONS OF THE
16                                                AMERICANS WITH DISABILITIES
     v.                                           ACT OF 1990, 42 U.S.C. §12181 et
17
                                                  seq.
18
     PUBLIC STORAGE, a business of
19                                             2. VIOLATIONS OF THE UNRUH
     unknown form; and DOES 1-10,
                                                  CIVIL RIGHTS ACT, CALIFORNIA
20   inclusive,
                                                  CIVIL CODE § 51 et seq.
21
                      Defendants.
22

23

24         Plaintiff, CARMEN JOHN PERRI (“Plaintiff”), complains of Defendant

25   PUBLIC STORAGE, a business of unknown form; and Does 1-10 (“Defendants”)

26   and alleges as follows:

27                                         PARTIES:

28         1.      Plaintiff is an adult California resident. Plaintiff has a Disabled Person

                                                1
                                           COMPLAINT
     Case 2:18-cv-09248-MWF-AFM Document 1 Filed 10/29/18 Page 2 of 9 Page ID #:2


 1   Parking Placard issued to him by the State of California. Plaintiff is substantially
 2
     limited in performing one or more major life activities, including but not limited to:
 3
     walking, standing, ambulating, sitting and grasping objects. As a result of these
 4

 5   disabilities, Plaintiff relies upon mobility devices, including at times a wheelchair, to

 6   ambulate. With such disabilities, Plaintiff qualifies as a member of a protected class
 7   under the Americans with Disabilities Act (“ADA”), 42 U.S.C. §12102(2) and the
 8
     regulations implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq.
 9
           2.     Plaintiff brings this action acting as a “private attorney general” as
10

11   permitted under the American with Disabilities Act of 1990 (“ADA”) to privatize

12   enforcement of the ADA without the American tax payer(s) bearing the financial tax
13   burden for such action.
14         3.     Plaintiff is informed and believes and thereon alleges that Defendant
15   owned the property located at 11200 W. Pico Blvd Los Angeles, CA 90064
16   (“Property”) on or around February 3, 2018 and October 17, 2018.
17         4.     Plaintiff is informed and believes and thereon alleges that Defendant
18   owns the Property currently.
19         5.     Plaintiff is informed and believes and thereon alleges that Defendant
20   PUBLIC STORAGE, a business of unknown form, owned, operated, and controlled
21   PUBLIC STORAGE, a business of unknown form (“Business”) located at the
22   Property on February 3, 2018 and October 17, 2018.
23         6.     Defendant PUBLIC STORAGE, a business of unknown form, operates
24   and controls the Business located at the Property currently.
25         7.     Plaintiff does not know the true names of Defendants, their business
26   capacities, their ownership connection to the subject property and business, or their
27   relative responsibilities in causing the access violations herein complained of, and
28   alleges a joint venture and common enterprise by all such Defendants. Plaintiff is
                                                2
                                           COMPLAINT
     Case 2:18-cv-09248-MWF-AFM Document 1 Filed 10/29/18 Page 3 of 9 Page ID #:3


 1   informed and believes that each of the Defendants herein, including Does 1 through
 2   10, inclusive, is responsible in some capacity for the events herein alleged, or is a
 3   necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
 4   when the true names, capacities, connections, and responsibilities of the Defendants
 5   and Does 1 through 10, inclusive, are ascertained.
 6                               JURISDICTION AND VENUE
 7          8.     This Court has subject matter jurisdiction over this action pursuant
 8   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans
 9   with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. ("ADA").
10          9.     This court has supplemental jurisdiction over Plaintiff’s non-federal
11   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act
12   (“UCRA”) claims are so related to Plaintiff’s federal ADA claims in that they have
13   the same nucleus of operative facts and arising out of the same transactions, they
14   form part of the same case or controversy under Article III of the United States
15   Constitution.
16          10.    Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
17   real property which is the subject of this action is located in this district and because
18   Plaintiff's causes of action arose in this district.
19                                FACTUAL ALLEGATIONS
20          11.    Plaintiff went to the Business on or about February 3, 2018 and October
21   17, 2018 to purchase boxes.
22          12.    The Business is a facility open to the public, a place of public
23   accommodation, and a business establishment.
24          13.    Parking spaces are one of the facilities, privileges and advantages
25   reserved by defendants to persons at the property serving the Business.
26          14.    Unfortunately, although parking spaces were one of the facilities
27   reserved for patrons, there were no designated parking spaces available for persons
28   with disabilities that complied with the Americans with Disability Act Accessibility
                                                  3
                                             COMPLAINT
     Case 2:18-cv-09248-MWF-AFM Document 1 Filed 10/29/18 Page 4 of 9 Page ID #:4


 1   Guidelines (“ADAAG”) on February 3, 2018 and October 17, 2018.
 2         15.    Instead of having architectural barrier free facilities for patrons with
 3
     disabilities, Defendants have: a built up curb ramp that projects from the sidewalk
 4
     and into the access aisle (Section 406.5). Furthermore, the curb ramp is in excess of
 5

 6   the maximum grade allowed by ADAAG specifications (Section 406.1); a door latch

 7   lock that requires tight grasping; a towel dispenser that is too high according to
 8   ADAAG specifications; and, a service counter that is too high according to ADAAG
 9
     specifications.
10
           16.    Subject to the reservation of rights to assert further violations of law
11
     after a site inspection found infra, Plaintiff asserts there are additional ADA
12
     violations which affect him personally.
13
           17.    Plaintiff is informed and believes and thereon alleges Defendants had
14
     no policy or plan in place to make sure that there was a compliant accessible access
15
     parking reserved for persons with disabilities prior to February 3, 2018 and October
16
     17, 2018.
17
           18.    Plaintiff is informed and believes and thereon alleges Defendants have
18
     no policy or plan in place to make sure that the designated disabled parking for
19
     persons with disabilities comport with the ADAAG.
20
           19.    The designated disabled parking spaces for use by persons with
21
     disabilities are a tip over, crash, fall hazard or trip hazard because it contains a built
22
     up curb ramp and cross slopes.
23
           20.    Plaintiff personally encountered these barriers. These inaccessible
24
     conditions denied the Plaintiff full and equal access and caused him difficulty,
25
     humiliation and frustration.
26
           21.    As an individual with a mobility disability who at times is dependent
27
     upon a wheelchair or other mobility device, Plaintiff has a keen interest in whether
28
     public accommodations have architectural barriers that impede full accessibility to
                                                 4
                                            COMPLAINT
     Case 2:18-cv-09248-MWF-AFM Document 1 Filed 10/29/18 Page 5 of 9 Page ID #:5


 1   those accommodations by individuals with mobility impairments.
 2          22.      Plaintiff is being deterred from patronizing the Business and its
 3   accommodations on particular occasions, but intends to return to the Business for the
 4   dual purpose of availing himself of the goods and services offered to the public and
 5   to ensure that the Business ceases evading its responsibilities under federal and state
 6   law.
 7          23.      The defendants have failed to maintain in working and useable
 8   conditions those features required to provide ready access to persons with
 9   disabilities.
10          24.      The violations identified above are easily removed without much
11   difficulty or expense. They are the types of barriers identified by the Department of
12   Justice as presumably readily achievable to remove and, in fact, these barriers are
13   readily achievable to remove. Moreover, there are numerous alternative
14   accommodations that could be made to provide a greater level of access if complete
15   removal were not achievable.
16          25.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
17   alleges, on information and belief, that there are other violations and barriers in the
18   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
19   notice regarding the scope of this lawsuit, once he conducts a site inspection.
20   However, please be on notice that the Plaintiff seeks to have all barriers related to
21   his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding
22   that once a plaintiff encounters one barrier at a site, the plaintiff can sue to have all
23   barriers that relate to his disability removed regardless of whether he personally
24   encountered them).
25          26.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
26   alleges, on information and belief, that the failure to remove these barriers was
27   intentional because: (1) these particular barriers are intuitive and obvious; (2) the
28   defendants exercised control and dominion over the conditions at this location prior
                                                  5
                                             COMPLAINT
     Case 2:18-cv-09248-MWF-AFM Document 1 Filed 10/29/18 Page 6 of 9 Page ID #:6


 1   to February 3, 2018 and October 17, 2018, (3) the lack of accessible facilities was
 2   not an accident because had the defendants intended any other configuration, they
 3   had the means and ability to make the change.
 4         27.    Without injunctive relief, plaintiff will continue to be unable to fully
 5   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
 6                               FIRST CAUSE OF ACTION
 7    VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
 8                                  42 U.S.C. § 12181 et seq.
 9         28.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
10   above and each and every other paragraph in this Complaint necessary or helpful to
11   state this cause of action as though fully set forth herein.
12         29.    Under the ADA, it is an act of discrimination to fail to ensure that the
13   privileges, advantages, accommodations, facilities, goods, and services of any place
14   of public accommodation are offered on a full and equal basis by anyone who owns,
15   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
16   Discrimination is defined, inter alia, as follows:
17                a.     A failure to make reasonable modifications in policies, practices,
18                       or procedures, when such modifications are necessary to afford
19                       goods, services, facilities, privileges, advantages, or
20                       accommodations to individuals with disabilities, unless the
21                       accommodation would work a fundamental alteration of those
22                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
23                b.     A failure to remove architectural barriers where such removal is
24                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
25                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
26                       Appendix "D".
27                c.     A failure to make alterations in such a manner that, to the
28                       maximum extent feasible, the altered portions of the facility are
                                                 6
                                            COMPLAINT
     Case 2:18-cv-09248-MWF-AFM Document 1 Filed 10/29/18 Page 7 of 9 Page ID #:7


 1                         readily accessible to and usable by individuals with disabilities,
 2                         including individuals who use wheelchairs, or to ensure that, to
 3                         the maximum extent feasible, the path of travel to the altered area
 4                         and the bathrooms, telephones, and drinking fountains serving
 5                         the area, are readily accessible to and usable by individuals with
 6                         disabilities. 42 U.S.C. § 12183(a)(2).
 7         30.       Any business that provides parking spaces must provide accessible
 8   parking spaces. 1991 Standards § 4.1.2(5). 2010 Standards § 208. Under the 1991
 9   Standards, parking spaces and access aisles must be level with surface slopes not
10   exceeding 1:50 (2.0%) in all directions. 1991 Standards § 4.6.2. Under the 2010
11   Standards, access aisles shall be at the same level as the parking spaces they serve.
12   Changes in level are not permitted. 2010 Standards § 502.4. "Access aisles are
13   required to be nearly level in all directions to provide a surface for wheelchair
14   transfer to and from vehicles." 2010 Standards § 502.4 Advisory. Here the failure to
15   provide a level access aisle in the designated disabled parking space is a violation of
16   the law and excess slope angle in the access pathway is a violation of the law.
17         31.       A public accommodation must maintain in operable working condition
18   those features of its facilities and equipment that are required to be readily accessible
19   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
20         32.       Here, the failure to ensure that accessible facilities were available and
21   ready to be used by Plaintiff is a violation of law.
22         33.       Given its location and options, Plaintiff will continue to desire to
23   patronize the Business but he has been and will continue to be discriminated against
24   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
25   the barriers.
26                                SECOND CAUSE OF ACTION
27       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
28         34.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
                                                  7
                                              COMPLAINT
     Case 2:18-cv-09248-MWF-AFM Document 1 Filed 10/29/18 Page 8 of 9 Page ID #:8


 1   above and each and every other paragraph in this Complaint necessary or helpful to
 2   state this cause of action as though fully set forth herein.
 3         35.    California Civil Code § 51 et seq. guarantees equal access for people
 4   with disabilities to the accommodations, advantages, facilities, privileges, and
 5   services of all business establishments of any kind whatsoever. Defendants are
 6   systematically violating the UCRA, Civil Code § 51 et seq.
 7         36.    Because Defendants violate Plaintiff’s rights under the ADA, they also
 8   violated the UCRA and are liable for damages. (Civ. Code § 51(f), 52(a).) These
 9   violations are ongoing.
10         37.    Plaintiff is informed and believes and thereon alleges that Defendants’
11   actions constitute intentional discrimination against Plaintiff on the basis of a
12   disability, in violation of the UCRA, Civil Code § 51 et seq., because Defendants
13   have been previously put on actual or constructive notice that the Business is
14   inaccessible to Plaintiff. Despite this knowledge, Defendants maintain their
15   premises in an inaccessible form, and Defendants have failed to take actions to
16   correct these barriers.
17                                          PRAYER
18    WHEREFORE, Plaintiff prays that this court award damages provide relief as
19   follows:
20         1.     A preliminary and permanent injunction enjoining Defendants from
21   further violations of the ADA, 42 U.S.C. § 12181 et seq., and UCRA, Civil Code §
22   51 et seq. with respect to its operation of the Business and Property; Note: Plaintiff
23   is not invoking section 55, et seq, of the California Civil Code and is not seeking
24   injunctive relief under the Disable Persons Act (Cal. C.C. §54) at all.
25         2.     An award of actual damages and statutory damages of not less than
26   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
27         3.     An additional award of $4,000.00 as deterrence damages for each
28   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
                                                 8
                                            COMPLAINT
     Case 2:18-cv-09248-MWF-AFM Document 1 Filed 10/29/18 Page 9 of 9 Page ID #:9


 1   LEXIS 150740 (USDC Cal, E.D. 2016);
 2         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
 3   pursuant to 42 U.S.C. § 12205; California Civil Code § 52;
 4                               DEMAND FOR JURY TRIAL
 5         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
 6   raised in this Complaint.
 7

 8   Dated: October 22, 2018          MANNING LAW, APC
 9

10                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
11                                       Michael J. Manning, Esq.
12                                       Craig G. Côté, Esq.
                                         Attorneys for Plaintiff
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28
                                                9
                                           COMPLAINT
